Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2018 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In view of the specification as filed and the claims currently pending, it is unclear what constitutes the metes and bounds of claim 14.  Specifically, the surface roughnesses those of the antiglare hard coating layer when it defines an outermost surface of the hard coating film (refer to, inter alia, Table 2 and ¶ 0083 of the specification as filed).  However, on the basis that Applicant considers claim 16 (which has a low refractive layer located upon the antiglare hard coating layer) to depend on claim 14, it would appear that Applicant intend claim 14 to encompass situations where 1) the antiglare hard coating layer defines an outermost surface of the hard coating film and 2) the situation when additional layers are deposited over the antiglare hard coating layer (viz. when the antiglare hard coating layer does not define an outermost surface of the hard coating film).  However, as discussed above, the surface roughness parameters are applicable only to situation 1).  It is therefore not clear what should be considered to be the metes and bounds of claim 14.  For prior art rejection below, either interpretation may be used.  Furthermore, prior art reading on claim 16 is considered to read on claim 14, even if the prior art is silent on surface roughness of an antiglare hard coat layer.
It is noted that the claims as originally filed did not have this issue, because claims directed to the low refractive layer did not depend on claim 15 (which recited the roughness parameters).  However, this issue of indefiniteness is now material, as the limitations of since-cancelled claim 15 are incorporated into claim 14, and as presently-pending claim 16 requires all limitations of claim 14.
As claims 20-24 properly depend on claim 14, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 14, claims 20-24 are also held to be indefinite.
Even though claims 16 and 17 do not properly depend on claim 14, the defects in claim 14 per se nevertheless make these claims indefinite.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In view of the specification as filed, it is clear that the basis for most (but not all) of the subject matter of claims 16 and 17 is the multilayered coating embodiment, wherein a substrate having initially deposited thereupon a single-layered coating (as exemplified by claim 14) is transformed into the substrate having the multilayered coating by depositing a curable mixture over the antiglare hard coating layer of claim 14 and subsequently curing the curable mixture to form the low refractive layer of claims 16 and 17.  As such, while claim 16 represents an article made from the article of claim 14, it is not the case that claim 16 would necessarily possess all of the attributes recited in claim 14, as some of the attributes of the antiglare hard coating layer most likely have changed during the aforementioned processing steps.  Claim 16 is therefore indefinite, as it requires attributes both prior to and after the transformation.  

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As the “(meth)acrylate composition” in claim 20 is constituted of a closed list, it stands to reason that the members of the closed list should tally up to 100% of the “(meth)acrylate composition”.  However, this is not the case, as the sum of the various components could only total up to 82 weight parts.  It is noted that weight part is a relative measurement (in contrast to measurements such as kilograms), and without further information re: with respect to what value weight part is standardized, the claim is indefinite.  For purpose of claim interpretation, the prior art would read on the limitation in question if:
-a) the disclosed numerical ranges would read on the claimed ranges; or
-b) the disclosed numerical ranges would read on the claimed ranges once normalized (on various bases, including mass of total curable composition or mass of total polymerizable components).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
As mentioned in ¶ 4 above, claim 14 as presently pending encompasses situations where 1) the antiglare hard coating layer defines an outermost surface of the hard coating film and 2) the situation when additional layers are deposited over the antiglare hard coating layer (viz. when the antiglare hard coating layer does not define an outermost surface of the hard coating film).  However, the claimed surface roughness parameters are applicable only to situation 1), and the specification as filed is completely silent as to what the corresponding roughness parameters are, once another layer is deposited over the antiglare hard coating layer (viz. configuration of situation 2)).  Yet, as Applicant appears to have claim 14 encompass both situations 1) and 2), the claim lacks written description support, for the surface parameters in situation 2).  
As claims 20-24 properly depend on claim 14, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 14, claims and 20-24 are also held to be rejected.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Both claims 16 and 17 require the multilayered hard coating film to have the roughness parameters recited in claim 14.  However, the specification provides only the surface roughness parameters of the low refractive layer of the multilayered hard coating film (when the low refractive layer defines an outermost surface of the hard coating film), without at all mentioning what the corresponding parameters are at the interface between the antiglare hard coating layer and the low refractive layer.  Applicant literally made no disclosure re: surface roughness of the antiglare hard coating layer, after the low refractive layer is deposited thereupon.  Such an omission is a literal lack of written support; and as such, claims 16 and 17 are deemed to lack written support in the specification as filed.  
Alternatively, if Applicant were to contend that the placement of the low refractive layer does not alter the surface roughness of the underlying antiglare hard coating layer, then Applicant has not at all presented evidence to support such a position.  As noted above, the specification never states this to be the case; in fact, the specification is literally silent regarding how the presence of the low refractive layer affects the roughness parameters of the hard coating layer.  Given that a) the curing conditions for forming the low refractive layer (viz. irradiation with UV light) is substantially similar to that used for forming the underlying antiglare hard coating layer, given that b) the type of curable monomers in both layers are from the same class (viz. (meth)acrylates), and given that c) curing often leaves a small but non-zero amount of (meth)acrylates uncured (in the antiglare hard coating layer), it cannot be assumed that the roughness parameters of the it cannot be assumed that surface roughness parameters of the hard coating layer prior to formation of the low refractive layer remains the same during the formation of the low refractive layer.  
Under either scenario, it cannot be concluded that there is written support for the limitations of claims 16 and 17 pertaining to the surface roughness parameters of the antiglare hard coating layer remaining unchanged after deposition and curing of the composition for forming the low refractive layer.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in ¶ 9 and 16-18 above, the features recited in claims 16 and 17 cannot be said to further limit claim 14, as the respective hard coating films of claims 16 and 17 represent final products made by transforming the hard coating film of claim 14  Furthermore, as discuss above, it cannot be prima facie assumed that the roughness parameters in claim 14 are present in the hard coating films of claims 16 and 17.  As such, claims 16 and 17 cannot be prima facie considered to further limit claim 14.  
Due to the numerous 112 issues present in both claims 14 and 16, no attempt will be made to apply prior art rejection to the pending claims.

Additional Comments Re: claim 17.
Were claim 17 to be amended as to be free of the various 112(a), 112(b), and 112(d) issues mentioned above, such that it properly captures the essence of the multilayered hard coating as disclosed (in, inter alia, Table 3 of the Specification), such a claim would be considered allowable over the prior art.  To address the 112(a), 112(b), and 112(d) issues, Examiner recommends the following:
-1) rewrite claim 17 in independent form;
-2) recite claim 17 using product-by-process limitations, specifically reciting the intermediate (viz. the substrate, the antiglare hard coating layer, and the surface roughness parameters associated with the antiglare hard coating layer) 
It is noted that given there is a transformation, various surface roughness parameters associated with the intermediate are no longer considered to be required.  As such, this would overcome the 112(a) and 112(b) issues mentioned above.  

Response to Arguments and Rule 1.132 Declaration
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 14 and 20-24 and 112 rejection of claims 16 and 17OA (pg. 6 ¶ 3+ of response filed on 18 February 2021, henceforth “Response”) have been fully considered.  In view of the clarifying amendments to claims 14 and 16 (specifying which surfaces the sets of surface roughness parameters are respectively associated), these rejections have been withdrawn.  It is noted that there remains additional indefiniteness issues outstanding.
While the amendments to claim 20 resolved one of the issues of indefiniteness in claim 20, one additional issue (re: usage of “weight part” without normalizing to any particular standard) remains outstanding.  
Applicant’s arguments with respect to the 35 U.S.C. 112(a) rejection of claims 14 and 20-24 and 35 U.S.C. 112(a) rejection of claims 16 and 17 (Response pg. 7 ¶ 3+) have been fully considered, but are not persuasive.
First, Applicant did not appear to have made a bona fide argument against the 35 U.S.C. 112(a) rejection of claims 14 and 20-24, which became an issue solely because specific embodiment where the antiglare hard coating layer defines the outermost surface of the hard coating film; however, as Applicant intend to have claim 14 to encompass not only this specific type of situation but also all other situations (including when the antiglare hard coating layer is located beneath another layer), Table 2 does not provide written description support for these other situations.  Certainly, Table 3, which is directed to when the hard coating film contains two coatings, is completely silent regarding roughness parameters of the antiglare hard coating layer.  
By the same token, as Table 3 is silent regarding roughness parameters of the antiglare hard coating layer, and as there is preponderance of evidence that the transformation from the films of Table 2 to the respective films of Table 3 materially changes the outermost surface of the antiglare film, it cannot be assumed that the surface parameters prior to the transformation is still applicable after the transformation.  Indeed, Table 3 is silent regarding properties of the antiglare hard coating film.  As such, the 35 U.S.C. 112(a) rejection of claims 16 and 17 is maintained.
As Applicant did not appear to have made a bona fide argument against the 35 U.S.C. 112(d) rejection of claims 16 and 17, this rejection is maintained. 
Applicant's arguments with respect to all 35 U.S.C. 103 rejections relying on at least the reference Eguchi (pg. 9 ¶ 1+ of) have been fully considered.  These rejections have been withdrawn, solely because the numerous 112 issues contained in the claims make it overly difficult to properly interpret the metes and bounds of the claims.  
Furthermore, while the newly submitted Rule 1.132 Declaration filed on 18 February 2021 (henceforth “1.132 Declaration”) is proper, it is presently unripe, given the withdrawal of the obviousness rejections.  Examiner does note that given the evidence contained therein pertains to Example 11 having the antiglare hard coating layer as the outermost layer, the evidence contained therein is not commensurate with either the scope of claim 14 (as the claim also encompasses situations where the antiglare hard coating layer does not define an outermost surface) and that of claims 16 and 17 (as the claims expressly require the presence of another layer over the antiglare hard coating layer).

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781